NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner acknowledges the Applicant’s arguments that claims 11 and 18 should not be interpreted under 35 USC 112(f).
Applicant’s arguments filed with respect to the rejection of the claims have been fully considered and are persuasive.  The previous grounds of the rejection have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nale, US 2019/0066759 is relied upon for disclosing of performing row hammer mitigation in response to a refresh command to refresh a victim row out of order from a refresh counter.  The victim row corresponds to a target row identify by an activate command, see paragraph 0123.
Jeffrey et al, US 2015/0058549 is relied upon for disclosing of refreshing victim rows within a dynamic random access memory (DRAM) that is dependent upon the number of times that the row 
Penney et al, U.S. Patent 11,158,364 is relied upon for disclosing of comparing count values against thresholds to determine of a count value for a victim row address has matched or exceeds a threshold, see column 11, lines 23-26.
Brown et al, US 2021/0005240 is relied upon for disclosing of monitoring row hammer events in a manner that conserves power, and each memory device does not need to increment count values or compare count values to threshold for every row address in the memory, see paragraph 0045.
Shore et al, US 2020/0251158 is relied upon for disclosing checking of row count values to see if they are below or equal to a threshold, and the value of the count may be incremented for the accessed row, see paragraph 0012.
Kim et al, “Architecture Support for Mitigating Row Hammering in DRAM Memories” is relied upon for disclosing of a row activation counter for every row to keep track of the number of activations.  As soon as the number of activations of a target row is equal or a row-hammering threshold, the victim rows get activated, see section 3.1, page 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431